Fairchild, J.
This is a -companion case to Neitzke against the Industrial Commission, decided herewith (ante, p. 301, 242 N. W. 163). The right to recover compensation by Neitzke from respondents is decided in and controlled by the decision in that case. While the question of respondents’ right to seek a review of the commission’s award in their favor was not passed upon, all essential and material issues are disposed of. The conclusion in the Neitzke Case settling the issues as it does, results in the question here becoming moot and the appeal must be dismissed.
By the Court. — Appeal dismissed.